001

       TntiArrom                   GENERAL
                       OP~XAS




Hon. Robert M. Allen        Opinion No. S-01
County Attorney
Rusk county                 Re: Authority of a county to
Henderson, Texas                leas'ereal property and
                                erect a pen to impound
                                livestock taken by the
                                sheriff or constable in
Dear Sir:                       enforcing the stock law.
          Your request for an opinion of this office
relates to the stock,law of Rusk County. A numer of
years ago Rusk County voted a stock law which prohibits
the running at large of stock and a petition has beeti
presented to the commissioners' court requestingen-
forcement of this stock law. There is no pen available
In which to impound animals found to be running at
large and the question presented !Ls "Can the Auditor
sign warrants for the lease of ground and building of
a pen to impound livestock, including,cattle, horses
and mules?"
            Article   6965,V.C.S., provides:
         "It shall be the 'dutybf any sheriff or
    constable of any county, or subdivision
    thereof; within this State, where the provl-
    slons of this chapter are or may hereafter
    become operative, to seize any stock which
    may become known to him to be runnlng at
    large on any outside premises where the pro-
    visions of the stock law are in for,ce,and
    Impound the same in some place provided for
    that purpose, and lnune~dla'tely
                                   not,ifythe
    owner thereof, if such owner Is known to
    such officer, who may redeem the same on "
    the payment of an impounding fee of one
    dollar per head, and an additional fee of
    twenty-five cents .per day Rer head.'fOr each
    day such stock Is so kept.
          The decisions of the Texas courts have repeated-
ly held that the cgmmlssloners' court is a court of limited
.   .




        Hon. Robert M Allen, page 2 (S-01)


        jurisdiction and has only such powers as are conferred
        upon it, either by express terms ,or by necessary lmpli-
        cation. 'bv the statutes and Constitution of this State.
        Childress County v. State,127 Tex. 343, 92 S.W.2d 1011
        A;p.
        ( 936)"'
             141Von R                  ,173
                                       . Hall,
                                            S.W.
                                               280
                                                 508
S.W. 289
                                                     (TBx.Clv.
        (Tex.Civ5ipEy
                  In Moon v. Allred, 277 S.W. 787 (Tex.Clv.Apb.
        '1925,error d-lam.),'the court stated:
                  "Next in order is the insistence that
             the commissioners court 1s without power
             under Arti 61.0to issue bonds to purchase a
             site or equipment for the courthouse ,and
             jail as sought to be done here. The queB-
             tlon a8 to the power to Issue bonds for site
             or equipment, as an indepehdent proposition,
             ls not Involved. The power to issue the .,
             bonds must be derived from'the statute
             referred to, and it must be,looked to in
             order to ascertain whether the authority Is
             given. The rule of construction as often
             declared by our Supreme Court is:
                 "'Whenever a power Is given by statute,
            everything necessary to make It effectual
            or reoulslte to attain the end Is implied.
                  *The grant off'
                                an express power iarrles
            wlih'it, by necessary lmpllcation, evary
            other power necessary and p&per to the
            execution oc the 'powerexpressJy granted.'
            Terre11     S' k    104 Tex. '191,135 3.W.
            519." (E&ha%     :ided~.)
                   It will be noted that an express duty Is placed
        upon the sheriff or constable of a oounty to,enforce
        the provisions of the livestock law and suoh law cannot
        be enforced by enforcement officers unless there Is
        Implied power to acquire land and build pens .thereon In
        which 'to impound livestook found to be:runnlngat
        large.
                  You are therefore advised that Article 6965
        authorizes the leasing,of land and.the bulldlng of pens
        thereon necessary to Impound livestock, and that the
        County Auditor has authority to issue warrants In payment
c-.   .


          Hon. Robert M. Allen, page 3 (S-01)


          therefor. However, we would llfceto point out that
          the lease agreement should expressly reserve to the
          county the right to remove the pen upon termination
          of the lease.

                                   SUMMARY
                       Article 6965, V.C.S., authorizes the
                  leasing of land and the building of pens
                  thereon necessary to impound livestock in
                  the enforcement of the stock law and the
                  County A~uditorhas authority to issue
                  warrants in payment therefor.
                                             Yours very truly,
          APPROVED:                          JOHN BHN SHEPPERD
                                             Attorney General
          J. C. Davis, Jr.                    :
          County Affairs Division
          Mary K. wall
          Reviewing i@sistant
                                                 Assistant
          Robert S. Trotti
          First Assistant
          BW:am